UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2215


PERCY LEE CLAY; DIANE CLAY,

                Plaintiffs - Appellants,

          v.

P. TREVOR SHARP, Individually, and in his capacity as
Magistrate, U.S. District Court Middle District, North
Carolina,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cv-00891-TDS-LPA)


Submitted:   February 26, 2013              Decided:    February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Percy Lee Clay, Diane Clay, Appellants                 Pro Se.       Kartic
Padmanabhan, OFFICE OF THE UNITED STATES               ATTORNEY,   Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Percy   Lee    Clay   and   Diane   Clay    appeal         the   district

court’s order adopting the magistrate judge’s recommendation and

dismissing their civil action.           We have reviewed the record and

find   no   reversible     error.       Accordingly,        we    affirm     for    the

reasons stated by the district court.                 See Clay v. P. Trevor

Sharp,      1:10-cv-00891-TDS-LPA        (M.D.N.C.     July       3,     2012).     We

dispense    with    oral    argument     because      the        facts    and     legal

contentions   are   adequately      presented    in    the       materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                        2